Citation Nr: 0125361	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric 
disorder, other than posttraumatic stress disorder.

2.  Entitlement to service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 through 
October 1975.

A perfected appeal to the Board of Veteran's Appeals (Board) of a 
particular decision entered by a Department of Veterans Affairs 
(VA) regional office (RO) consists of a Notice of Disagreement 
(NOD) in writing received within one year of the decision being 
appealed and, after a Statement of the Case (SOC) has been 
furnished, a substantive appeal received within 60 days of the 
issuance of the statement of the case or within the remainder of 
the one-year period following notification of the decision being 
appealed.

This matter comes to the Board on appeal from a March 2001 rating 
decision of the RO in Montgomery, Alabama which denied the 
veteran's claims for entitlement to service connection for an 
acquired psychiatric disorder, other than posttraumatic stress 
disorder (PTSD) and for entitlement to service connection for 
hearing loss and tinnitus.  The veteran expressed his 
disagreement in a NOD filed in April 2001.  A SOC was issued in 
June 2001 and the veteran perfected his appeal later that month.


REMAND

In general, establishing service connection for a disability on a 
direct basis requires the existence of a current disability, and 
a relationship or connection between that disability and a 
disease or injury incurred in service 38 U.S.C.A. §§ 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2001); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

The only service medical records that the RO has been able to 
obtain are the records from the veteran's entrance physical 
examination.  The report indicates that the veteran may have had 
a slight hearing disability upon entrance, but it was not 
significant enough to disqualify him from service.

The RO informed the veteran that his complete service medical 
records could not be obtained, and requested more information 
from the veteran regarding treatment he received in service.  
Although the veteran furnished this information to the RO, a 
review of the claims file indicates that no further development 
of this evidence was accomplished.

Medical records from VA Medical Center (VAMC) Tuscaloosa, Alabama 
reveal that in July 1986, the veteran was diagnosed as suffering 
from dysthymic disorder and anxiety.   In April 1990, his 
condition was diagnosed as adjustment reaction with anxiety and 
depression.  Treatment notes from March 1995 indicate the veteran 
was being treated for dysthymic disorder, generalized anxiety 
disorder, and alcohol dependency.

In January 1996, the veteran was examined for VA purposes.  Based 
upon a mental status examination, the examiner found the veteran 
to suffer from adjustment disorder, with mixed emotional features 
and alcohol dependency.

In August 2000, the veteran was evaluated and treated at VAMC 
Tuscaloosa, Alabama.  The veteran reported a history of 
schizophrenia.  After a mental status examination, the examiner's 
diagnosis was alcohol dependence and schizophrenia in remission.  
A thorough review of the claims file reveals that there is no 
record of the veteran receiving a diagnosis of schizophrenia, at 
any time.  In September 2000, the veteran underwent an 
audiological assessment, which determined that the he suffers 
from a sensorineural hearing loss. The veteran reported that he 
was exposed to noise from equipment while in the military.

In March 2001, the RO issued a rating decision that denied both 
of the veteran's claims on the basis that he had not established 
that either condition occurred in or was caused by service.  In 
June 2001, the RO issued a SOC that continued its decision.

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and superceded the decision of the 
United States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This change 
in the law is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. at 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Regulations implementing the VCAA have recently been promulgated.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the notice 
and duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required under 
the VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, public or private, adequately identified by the 
claimant with proper authorization for their receipt; obtaining 
any relevant evidence in federal custody; and obtaining a 
medical examination or opinion where indicated.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).

The newly enacted 38 U.S.C.A. § 5103A (2000) provides that "[t]he 
Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim ... if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements of 
the claimant) - (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms; 
and (B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but (C) does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim."

Based upon the Veterans Claims Assistance Act and the medical 
evidence currently of record, further development of evidence is 
necessary.  Particularly, the RO should attempt to obtain and 
associate with the claims file the veteran's service personnel 
records and any medical records relating to treatment the veteran 
received for psychiatric disorders subsequent to his discharge 
from service.  Based upon the information obtained, the RO should 
determine if a VA psychiatric examination of the veteran is 
warranted.  If so, the veteran should be scheduled for such an 
examination.  In any event, the veteran should be scheduled for a 
VA audiological examination to determine the current level of 
disability and the etiology of his condition.

Although the delay occasioned by this Remand is regrettable, this 
case is being returned to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and implementing 
regulations promulgated on August 29, 
2001, are fully complied with and 
satisfied.

2.  The RO should ask the veteran to 
identify those facilities and physicians 
which treated him for psychiatric 
complaints since his discharge from 
service.  After obtaining appropriate 
authorizations, the RO should attempt to 
obtain and associate with the file copies 
of the medical records the veteran 
identifies. 

3.  The RO should attempt to obtain and 
associate with the claims file the 
veteran's service personnel records.  
These records may assist in confirming 
medical treatment received by the veteran 
and events that the veteran reports 
occurred while he was in service.  These 
records may also assist in determining if 
the veteran was exposed to loud noise 
from equipment while in service.

4.  If the RO determines that an 
examination and opinion with respect to a 
psychiatric condition is warranted (for 
instance if the evidence obtained as a 
result of this remand shows that the 
veteran developed psychiatric symptoms 
either in service or within one year of 
his discharge from service), then the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature of his disability.  All tests 
deemed necessary by the individual 
examining the veteran must be conducted, 
any indicated additional consultations 
should be accomplished, and the clinical 
findings and reasoning which form the 
basis of the opinion requested should be 
clearly set forth.  The claims folder 
also must be made available to this 
examiner in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history, and a 
notation to the effect that this record 
review took place should be included in 
the examination report provided.

5.  The RO should ask the veteran to 
identify those facilities and physicians 
that treated him for complaints of 
hearing loss and tinnitus since his 
discharge from service.  After obtaining 
appropriate authorizations, the RO should 
attempt to obtain and associate with the 
file copies of the medical records the 
veteran identifies.

6.  The RO should schedule the veteran 
for an audiological evaluation for rating 
purposes.  All tests deemed necessary by 
the examiner for diagnostic or other 
purposes must be conducted.  The examiner 
must render an opinion in the examination 
report as to whether the veteran's 
hearing loss and tinnitus is the result 
of noise exposure from his duties in 
active service.  (See 38 C.F.R. §§ 3.303, 
3.385 [2000]).  If the examiner is unable 
to render this opinion in terms of 
certainty, then he or she should express 
it in terms denoting a range of 
probability.  For example, stating that 
the current hearing loss and/or tinnitus 
"might be" or "could be" related to noise 
exposure is not as helpful to 
adjudicators as stating that it is 
"likely" or "very likely" or "unlikely" 
that the current hearing loss is related 
to noise exposure in service.  All 
clinical findings and reasoning, which 
form the basis of the opinion requested, 
should be clearly set forth.  The claims 
folder and a copy of this remand must be 
made available to the physician in order 
that he or she may fully review the 
veteran's service and medical history.  A 
notation to the effect that this record 
review took place should be included in 
the opinion.


Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision o
f the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2001).



